Citation Nr: 1828778	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-41 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for erectile dysfunction.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran has submitted a notice of disagreement (NOD) with a March 2017 rating decision that granted service connection for coronary artery disease and for scar residuals status post coronary artery bypass surgery and assigned a 10 percent evaluation and noncompensable evaluation, respectively, effective from January 6, 2017. See April 2017 NOD.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

The Board also notes that there are VA treatment records that were associated with the claims file after the August 2014 statement of the case (SOC) for which there is not an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  However, these records do not pertain to his increased rating claim for erectile dysfunction.  As such, the Board finds that remand for initial AOJ review of this evidence is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
   
The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has erectile dysfunction, but he has not been shown to have deformity of the penis, and the AOJ has already granted special monthly compensation for the loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile dysfunction have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has challenged the adequacy of the February 2013 VA examination that was provided in connection with his claim for an increased evaluation for erectile dysfunction.  Specifically, he has refuted the examiner's statement that he declined a physical examination of his penis.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  In this regard, the examination was predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history, and the examiner fully addressed the schedular criteria relevant to rating the disability in this case.  Indeed, despite noting that the Veteran declined an examination of his penis, she still noted the Veteran's own report at that time that he had a normal anatomy with no penile deformity or abnormality.  As discussed below, the crux of this issue is whether the Veteran has a penile deformity as required under the rating criteria.  The other evidence of record, including the Veteran's own statements, do not show that he has any deformity.  Thus, even if a physical examination of the penis had been performed, there is no indication that it would have materially altered the outcome of this decision.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a noncompensable rating for erectile dysfunction pursuant to C.F.R. § 4.115b, Diagnostic Code 7522.  

Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  However, in this case, the Veteran has already been awarded special monthly compensation based on the loss of use of a creative organ. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for erectile dysfunction.

The evidence indicates that the Veteran does have loss of erectile power; however, the evidence of record does not reveal any deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  

In this regard, the Veteran has not reported, and the evidence does not document, any penile deformity.  In fact, a January 2006 VA examination found the Veteran's penis to be normal, and VA treatment records dated in March 2008 similarly found his penis to be normal.  As noted above, the February 2013 VA examiner stated that the Veteran's penis was not examined per his request; however, the Veteran reported that he had normal anatomy with no penile deformity or abnormality.  Indeed, the Veteran has indicated that he cannot state for certain that he has a deformity of the penis. See March 2013 and July 2013 statements.  Accordingly, the lay and medical evidence does not warrant a compensable evaluation for erectile dysfunction.

Moreover, other diagnostic codes for the penis or testes that provide for a rating greater than zero percent are not more appropriate, as the facts of the case do not support their application. See 38 C.F.R. § 4.115b, Diagnostic Code 7520 (removal of half or more of the penis); Diagnostic Code 7521 (removal of the penis glans); Diagnostic Code 7523 (atrophy of the testes); or Diagnostic Code 7524 (removal of the testes).  Indeed, Diagnostic Code 7522 specifically governs ratings for erectile dysfunction, and the Veteran has not been shown to have removal of the penis glans, atrophy of the testes, or removal of the testes See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The Board also notes that the Veteran has already been granted special monthly compensation pursuant to 38 U.S.C. § 1114(k) based on the loss of use of a creative organ for his erectile dysfunction.  Thus, the Veteran is compensated for his erectile dysfunction and any associated symptoms and impairment.

Based on the foregoing, the Board finds that the weight of the evidence is against a compensable evaluation for erectile dysfunction.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable evaluation for erectile dysfunction is denied.


REMAND

The Veteran was afforded a VA examination in February 2013 in connection with his claim for service connection for hypertension.  The examiner opined that his hypertension was not caused by or the result of his service-connected diabetes mellitus because it was diagnosed many years prior to the latter disability.  She also stated that there is no evidence that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  However, she did not provide any rationale for that statement.  Moreover, the examiner did not address whether the Veteran's hypertension could be related to herbicide exposure in service.  Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Therefore, the Board finds that an additional VA examination and medical opinion are necessary to determine the nature and etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also request any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicide agents during service. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has hypertension that is causally or etiologically related to his military service, including exposure to herbicide agents therein (notwithstanding the fact that it may not be a presumed association).

The examiner should also provide an opinion as to whether it is at least as likely as not that any current hypertension is either caused by or permanently aggravated by his service-connected type II diabetes mellitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


